FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending29 April 2016 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibilities or Connected Persons The Administrators of the GlaxoSmithKline 2009 Performance Share Plan (the 'Plan') notified GlaxoSmithKline plc ('GSK') on 28 April 2016 that the under-mentioned Directors, Persons Discharging Managerial Responsibilities ('PDMR') and Connected Persons acquired notional Ordinary Shares at a price of 1502.00 pence per Ordinary Share and American Depositary Shares ('ADSs') at a price of $42.64 per ADS, following the notional re-investment of the dividend paid to shareholders on 14 April 2016. Director/PDMR Ordinary Shares ADSs Sir Andrew Witty Dr M M Slaoui Mr S Dingemans Mr R G Connor Mr N Hirons Mr S A Hussain Mr D S Redfern Ms C Thomas Mr P C Thomson Mr D E Troy Dr P J T Vallance Ms E Walmsley Mrs V A Whyte Connected Person Ordinary Shares ADSs Dr K Slaoui (Connected Person to Dr M M Slaoui) The notional dividends accrued will be paid out in proportion to the percentage of participants' Plan holdings that vest following the end of the relevant measurement period. This notification relates to transactions notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a) and (c). V A Whyte Company Secretary 29 April 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:April 29, 2016 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
